Case 7:20-cv-06929-VB Document 25 Filed 12/14/20 Page 1 of 4

USDC SDNY

 

 

mad E

 

 

 

 

 

“oy,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
meee eee eee ee ee ee ee eee X LLECTRONICALLY IILED
DAYNE MEJIAS and DANIELA VASQUEZ, —_: DOC
individually and on behalf of all others ; DATE FILED ADL CY Da
similarly situated, ; ORDER ~

Plaintiffs, :

20 CV 6929 (VB)

ALEXIS DINER INC. and YIANNAKIS
ZACHARIA,

Defendants.
eee ee eee eee eee eee eee we X

 

The Court conducted an initial conference today in the above matter, at which counsel for
defendants appeared by telephone. Plaintiffs’ counsel failed to appear, without excuse or
explanation. During the conference, counsel for defendants stated that he had conferred with
plaintiffs’ counsel regarding the pending motion for conditional certification of a collective
action (Doc. #16), and the parties intend to enter into an agreement regarding conditional
certification and notice of the collective action. In addition, on December 8, 2020, counsel for
defendants filed the parties’ proposed civil case discovery plan and scheduling order. (Doc.
#22). The proposed order indicates that all parties consent to conducting all further proceedings

before a Magistrate Judge. (/d.). Accordingly, it is HEREBY ORDERED:

1. If both parties still intend to consent to conducting all further proceedings before
Magistrate Judge Judith C. McCarthy, by December 21, 2020, parties shall fully execute and file
with the Court a Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form,
the blank form for which is attached to this order (and also available at
https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). If the Court approves that form,
all further proceedings will then be conducted before Magistrate Judge McCarthy rather than
before me. An information sheet on proceedings before magistrate judges is also attached to this

1

B Lanere

ann erp
Case 7:20-cv-06929-VB Document 25 Filed 12/14/20 Page 2 of 4

Order. Any appeal would be taken directly to the United States Court of Appeals for the Second
Circuit.

2. If both parties still intend to enter into an agreement regarding conditional
certification and notice of the collective action, by December 21, 2020, parties shall file their

stipulation regarding conditional certification and notice of the collective action.

Vincent L. Briccetti
United States District Judge

Dated: December 14, 2020
White Plains, NY

 
Case 7:20-cv-06929-VB Document 25 Filed 12/14/20 Page 3 of 4

AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT

 

 

for the
)
Plaintiff )
v. ) Civil Action No.
)
Defendant }

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

 

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge’s signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
Case 7:20-cv-06929-VB Document 25 Filed 12/14/20 Page 4 of 4

United States District Court
Southern District of New York

 

UNITED STATES MAGISTRATE JUDGES:
REFERRALS AND CONSENTS

All cases in the Southern District of New York are assigned to two judges: a district judge
and a magistrate judge. District judges are appointed for life terms by the President.
Magistrate judges are selected by a majority vote of the district judges in the particular
district and serve terms of eight years.

Referrals to the Magistrate Judge: The district judge assigned to your case may refer the
case to a magistrate judge for specific purposes. Commonly, the referral will be for the
magistrate judge to conduct the proceedings that occur before trial, such as resolving
discovery disputes or presiding over settlement conferences. A referral may also be made
for the magistrate judge to issue to the district judge a report and recommendation on how
to resolve a motion, such as a motion to dismiss or a motion for summary judgment. The
consent of the parties is not needed for the district judge to refer the case to the magistrate
judge for these purposes. If the district judge has made such a referral, you can ask the
district judge to review any magistrate judge’s decision by filing an objection with the
district judge within fourteen days of that decision. The district judge will rule on any
timely objections that you file. If you do not file an objection, you will give up your right to
challenge the magistrate judge’s decision at a later time, including on appeal. See Federal
Rule of Civil Procedure 72.

Consent to Proceed Before the Magistrate Judge: If you would like your case to move
more quickly, it is helpful to consent to proceed before the magistrate judge for all
purposes, including any trial. If all parties consent, the magistrate judge will perform the
identical function that the district judge would have performed. Any trial in your case
would be either a jury or a nonjury trial, depending upon whether there is a right to a jury
trial and a proper request for such a trial. The only difference is that the magistrate judge —
and not the district judge — would preside over that trial. Cases that proceed for all
purposes before a magistrate judge generally move more quickly than cases before a district
judge. If all parties consent to proceed before the magistrate judge, the district judge plays
no further role in the case. Any appeal is taken directly to the Court of Appeals. It is your
choice whether or not to consent to proceed before the magistrate judge.

A copy of the appropriate consent form is attached. Additional forms are also available
from the Pro Se Intake Unit and on the Court's website.

$00 PEARL STREET | NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175

Rev. 1/27/16
